                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 WILLIAM D. SHORT                                         CIVIL ACTION

 VERSUS                                                   NO: 18-3174

 SHERIFF MARLIN GUSMAN,                                   SECTION: “J”(3)
 GARY D. MAYNARD, and
 DARNLEY R. HODGE, SR.

                             ORDER AND REASONS

      Before the Court are two Motions to Dismiss (Rec. Docs. 37, 38) pursuant to

Rules 12(b)(1) and 12(b)(6) filed by Defendants, Sheriff Marlin Gusman, Gary D.

Maynard, and Darnley R. Hodge, Sr. Plaintiff, William D. Short, opposes both

motions (Rec. Doc. 41). Defendants filed replies (Rec. Docs. 44, 47). Having considered

the motions and legal memoranda, the record, and the applicable law, the Court finds

that the motions should be GRANTED.


                     FACTS AND PROCEDURAL HISTORY

      This litigation arises out of Plaintiff’s termination from his position with the

Orleans Parish Sheriff’s Office for allegedly reporting late to a random drug screening

and having his urine test positive for oxycodone, a controlled substance, without

having a prescription for the drug. Following his termination on September 22, 2017,

Plaintiff filed the instant action against Sheriff Marlin Gusman (“Sheriff Gusman”)

and former court-appointed Compliance Director Gary D. Maynard (“Maynard”),

alleging unlawful termination under the Fourteenth Amendment through 42 U.S.C.


                                          1
§ 1983 and pursuant to the Louisiana Employee Drug Testing Law. Plaintiff also

seeks injunctive relief against Sheriff Gusman and the current Compliance Director,

Darnley R. Hodge, Sr. (“Hodge”), to reinstate Plaintiff’s employment as a captain with

the Orleans Parish Sheriff’s Office.


                                 LEGAL STANDARD

      In deciding a motion to dismiss for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1), “the district court is ‘free to weigh the

evidence and resolve factual disputes in order to satisfy itself that it has the power to

hear the case.’” Krim v. pcOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005). The

party asserting jurisdiction must carry the burden of proof for a Rule 12(b)(1) motion

to dismiss. Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 762 (5th

Cir.2011). The standard of review for a motion to dismiss under Rule 12(b)(1) is the

same as that for a motion to dismiss pursuant to Rule 12(b)(6). United States v. City

of New Orleans, No. 02–3618, 2003 WL 22208578, at *1 (E.D. La. Sept. 19, 2003). If

a court lacks subject matter jurisdiction, it should dismiss without prejudice. In re

Great Lakes Dredge & Dock Co., 624 F.3d 201, 209 (5th Cir. 2010).

      Under the Federal Rules of Civil Procedure, a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must “give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 346 (2005) (internal citations omitted). The allegations “must be simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1).

                                           2
        “Under Rule 12(b)(6), a claim may be dismissed when a plaintiff fails to allege

any set of facts in support of his claim which would entitle him to relief.” Taylor v.

Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (citing McConathy v. Dr.

Pepper/Seven Up Corp., 131 F.3d 558, 561 (5th Cir. 1998)). To survive a Rule 12(b)(6)

motion to dismiss, the plaintiff must plead enough facts to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the

plaintiff pleads facts that allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. A court must accept all well-

pleaded facts as true and must draw all reasonable inferences in favor of the plaintiff.

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal,

75 F.3d 190, 196 (5th Cir. 1996). The court is not, however, bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Taylor, 296 F.3d at 378.


                   PARTIES’ ARGUMENTS AND DISCUSSION

   I.      Whether the Individual Capacity Claims Against Maynard are
           Barred by Judicial Immunity

        Maynard and Hodge (collectively “the Compliance Directors”) argue that the

claims against Maynard must be dismissed because they are barred by absolute

judicial immunity. (Rec. Doc. 37-1 at 4). The Compliance Directors assert that at all

relevant times, Maynard was the court-appointed Compliance Director for the



                                           3
Orleans Parish Jail and was appointed by Judge Africk to implement a Consent

Judgment relating to conditions of confinement. (Rec. Doc. 37-1 at 4). They emphasize

that the Jones Court’s Stipulated Order provides that the Compliance Director is

“answerable only to the Court,” and is “a representative of the Court [rather than] an

employee of OPSO.” (Rec. Doc. 37-1 at 5). The Compliance Directors contend that the

position of Compliance Director is analogous to that of a court-appointed receiver

because the Compliance Director possesses all the relevant characteristics and

derives his authority entirely from and is answerable only to the Court. (Rec. Doc. 37-

1 at 6). Thus, the Compliance Directors assert that Maynard is entitled to absolute

judicial immunity for actions taken within the scope of his court-granted authority.

(Rec. Doc. 37-1 at 6). While they acknowledge that the Stipulated Order granted the

Compliance Director final authority to terminate the employment of contractors and

individual employees who have attained the rank of Captain or higher only for

misconduct, failing to satisfy job expectations, financial prudence, operational

efficiency, or inhibiting progress toward Consent Judgment Compliance (Rec. Doc.

37-1 at 5, 6), they emphasize that Plaintiff’s termination from his position as captain

for failing a drug screen falls within the scope of the Compliance Director’s authority

(Rec. Doc. 37-1 at 10, 11).

      Plaintiff argues in opposition that the Compliance Directors are not entitled to

absolute judicial immunity because they are not officers of the Jones Court. (Rec. Doc.

41 at 9). Plaintiff avers that the Compliance Directors “are simply what the

Stipulated Order expressly says that they are: independent contractors appointed by



                                          4
Sheriff Gusman to administer the Orleans Parish Justice Center per the terms of the

parties’ negotiated settlement….” (Rec. Doc. 41 at 9-10). Nevertheless, Plaintiff

argues that even if the Compliance Directors are “officers” of the Jones Court, they

are still not entitled to any form of judicial immunity because Maynard’s decision to

terminate Plaintiff was administrative, not adjudicative. (Rec. Doc. 41 at 11, 13). In

support of this argument, Plaintiff asserts that (1) Maynard was acting not as an

objective adjudicator, but as the appointee of Sheriff Gusman and (2) Maynard’s

decision did not afford Plaintiff any procedural safeguards prior to termination. (Rec.

Doc. 41 at 18).

      In reply, the Compliance Directors maintain that they share in the absolute

immunity of the Court that appointed the Compliance Director to bring the Orleans

Parish Jail into compliance with the Court’s judgment. (Rec. Doc. 44 at 4). They first

note that the Compliance Director derives his authority entirely from the Court. (Rec.

Doc. 44 at 4). They reject Plaintiff’s contention that the Stipulated Order is merely a

contract whereby Sheriff Gusman delegated some of his authority to the Compliance

Director, noting that the Stipulated Order is an order of the Court (not merely an

agreement between the parties) and is an exercise of the Court’s authority (not a

voluntary delegation of Sheriff Gusman’s authority). (Rec. Doc. 44 at 4-5). The

Compliance Directors also assert that Maynard’s termination of Plaintiff was a

“judicial” act entitled to absolute immunity because the Compliance Director is the

functional equivalent of a receiver and the challenged actions arise out of and directly

concern the litigation before the court. (Rec. Doc. 44 at 6-8).



                                            5
      The position of Compliance Director was created by a Stipulated Order of the

Court in order to bring the Orleans Justice Center into compliance with a prior

Consent Judgment entered in the case. Jones et al. v. Gusman, Civil Action No. 12-

859, Ecf. No. 1082 (E.D. La. June 2013). The Consent Judgment emerged from a class

action lawsuit against the Orleans Parish Prison initiated by prisoners in April 2012.

The district court judge approved a Consent Judgment requiring Sheriff Gusman to

implement “systemic and durable reforms to address pervasive and longstanding

problems at the jail.” Id. In April 2016, the plaintiffs filed a motion asking that the

Court appoint a receiver to carry out the remedies specified in the Consent Judgment.

Jones et al. v. Gusman, Civil Action No. 12-859, Ecf. No. 1009. After evidentiary

proceedings, all parties and the Court signed a Stipulated Order. See Ecf. No. 1082.

The Stipulated Order vests the Compliance Director with “final authority to operate”

the Orleans Justice Center and all jail facilities. Id. The Stipulated Order also

provides that the Compliance Director is “answerable only to the Court.” Id. at 3.

      The Supreme Court has clearly articulated that the question of absolute

judicial immunity necessitates a functional approach. Forrester v. White, 484 U.S.

219, 223 (1988). This approach requires examination of the “nature of the functions

with which a particular official or class of officials has been lawfully entrusted.” Id.

Further, a court must “evaluate the effect that exposure to particular forms of liability

would likely have on the appropriate exercise” of such functions. See id. “Court

appointed receivers act as arms of the court and are entitled to share the appointing

judge’s absolute immunity provided that the challenged actions are taken in good



                                           6
faith and within the scope of the authority granted to the receiver.” Davis v. Bayless,

70 F.3d 367, 373 (5th Cir. 1995).

       Courts in the Eastern and Middle Districts of Louisiana have previously

dismissed suits against the Compliance Director on the basis of judicial immunity.

See Crawford v. Gusman, No. CV 17-13397, 2018 WL 3773407, at *2 (E.D. La. Aug.

9, 2018) (holding that the Compliance Director is a court-appointed receiver who is

entitled to derivative judicial immunity); Crittindon v. Gusman, No. CV 17-512, Ecf.

No. 78 (M.D. La) (finding that the Compliance Director was “essentially analogous to

a court-appointed receiver,” and “the law provides as a matter of law for immunity as

a quasi-judicial officer”).

       In the present case, the Court concludes that the record supports a finding that

the Compliance Director is a court-appointed receiver who is entitled to derivative

judicial immunity from Plaintiff’s federal and state law claims. The Compliance

Director is a position that was both created and funded by the Court and charged

with implementing the substantive measures detailed in the Court’s Consent

Judgment. Plaintiff attempts to argue that the Compliance Director is not entitled to

judicial immunity because the decision to terminate Plaintiff was administrative.

However, Plaintiff has produced no facts to suggest that the challenged action was

not taken in good faith, nor has he shown that his termination was outside the scope

of the Compliance Director’s authority. Specifically, the Stipulated Order gave the

Compliance Director the final authority to discipline and terminate employees who

had attained the rank of Captain or higher for misconduct, failing to satisfy job



                                           7
expectations, financial prudence, operational efficiency, or inhibiting progress toward

Consent Judgment compliance. See Jones, Ecf. No. 1082 at 12. There is no dispute

that Plaintiff’s drug screen tested positive for oxycodone and he was unable to

produce a prescription. The record reflects that it was squarely within the Compliance

Director’s authority to terminate Plaintiff for any of the reasons outlined in the

Stipulated Order on the basis of his drug test results and subsequent failure to

produce a prescription. Based on the foregoing, Maynard is immune from individual

liability with respect to Plaintiff’s federal and state law claims.


    II.      Whether the Official Capacity Claims Against the Compliance
             Directors are Barred by Sovereign Immunity

          The Compliance Directors also argue that the Court lacks subject matter

jurisdiction over Plaintiff’s claims against them in their official capacities 1 because

the Compliance Director is an officer of the court and the claims are, therefore, barred

by sovereign immunity. (Rec. Doc. 37-1 at 11). They assert that the “real party in

interest” in an official capacity suit is the governmental entity, not the named official.

(Rec. Doc. 37-1 at 11, 12). Given that the Compliance Director is “an officer or agent

of the Court and the functional equivalent of a court-appointed receiver” and the

United States has not expressly waived its sovereign immunity in suits involving a

discretionary function or duty or involving injunctive relief like in the instant case,

the Compliance Directors argue that they are entitled to sovereign immunity, and




1
 Maynard was sued in part in his official capacity, and Hodge was sued solely in his official capacity. (Rec. Doc. 36
at 1-2).

                                                         8
the Court lacks jurisdiction over the claims asserted against them in their official

capacities. (Rec. Doc. 37-1 at 12).

        In opposition, Plaintiff argues that the Compliance Directors are not entitled

to derivative federal sovereign immunity because they are mere independent

contractors who violated both federal law and the express terms of the Stipulated

Order by terminating Plaintiff’s employment without cause. 2 (Rec. Doc. 41 at 6).

        In reply, the Compliance Directors argue that they are entitled to sovereign

immunity because the Compliance Director is an officer or agent of the Jones Court.

(Rec. Doc. 44 at 1). In arguing that Plaintiff has no valid argument that the

Compliance Director is merely a contractor of Sheriff Gusman, they emphasize that

“[f]ederal district courts in Louisiana that have considered this issue have repeatedly

held that the Compliance Director is an officer or an agent of the federal court that

appointed him.” (Rec. Doc. 44 at 1). Accordingly, the Compliance Director is entitled

to share in the sovereign immunity that protects the judges of the Eastern District of

Louisiana. (Rec. Doc. 44 at 2). The Compliance Directors dispute the applicability of

Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016), noting that (1) the Compliance

Director is not a mere contractor 3 and (2) Plaintiff has not alleged facts sufficient to

establish that Maynard was acting without any authority whatsoever or without any

colorable basis for the exercise of authority when he terminated Plaintiff’s

employment. (Rec. Doc. 44 at 2-3). In sum, the Compliance Directors contend that


2
  However, Plaintiff concedes that the Compliance Directors are “charged with running the Orleans Justice Center”
and “report[] not to Sheriff Gusman but to the Jones court.” (Rec. Doc. 41 at 6).
3
  The Compliance Directors emphasize that the Jones Court explained that the Compliance Director is an “agent or
officer or extension of the Court.” (See Rec. Doc. 44 at 3).

                                                        9
Plaintiff’s official-capacity claims against them must be dismissed because the

Compliance Director is not the proper defendant for an official-capacity suit seeking

damages from the Orleans Parish Sheriff’s Office. (Rec. Doc. 44 at 8). Rather,

Plaintiff’s claims must be asserted against the Sheriff. (Rec. Doc. 44 at 8).

      The issue before the Court is whether federal sovereign immunity precludes

the Court from exercising jurisdiction over Plaintiff’s claims. “The basic rule of federal

sovereign immunity is that the United States cannot be sued at all without the

consent of Congress.” Block v. North Dakota ex rel. Bd. of Univ. & Sch. Lands, 461

U.S. 273, 287 (1983). Thus, suits against officials or agencies of the United States are

barred unless there is a waiver of sovereign immunity. Hawaii v. Gordon, 373 U.S.

57, 58 (1963). “A waiver of the Federal Government’s sovereign immunity must be

unequivocally expressed in the statutory text and will not be implied.” Lane v. Pena,

518 U.S. 187, 192 (1996). In the absence of an express waiver of sovereign immunity,

a federal court lacks jurisdiction to adjudicate claims against sovereign defendants.

FDIC v. Meyer, 510 U.S. 471, 475 (1994) (“Sovereign immunity is jurisdictional in

nature. [Thus,] the terms of [the United States’] consent to be sued in any court

defines that court’s jurisdiction to entertain the suit.”) (internal quotation marks

omitted). A plaintiff bears the burden of showing Congress’ unequivocal waiver of

sovereign immunity in a suit against federal agencies or officials. St. Tammany

Parish ex rel. Davis v. FEMA, 556 F.3d 307, 315 (5th Cir. 2009).

      Here, this Court found that the record supports a finding that the Compliance

Director is a court-appointed receiver. Moreover, federal district courts in Louisiana



                                           10
that have been faced with this issue have held that the Compliance Director is an

officer or agent of the federal court that appointed him. See Crawford v. Gusman, No.

CV 17-13397, 2018 WL 3773407, at *2 (E.D. La. Aug. 9, 2018); Crittindon v. Gusman,

No. CV 17-512, Ecf. No. 78 (M.D. La); Henry v. Gusman, No. CV 18-4661, Ecf. No. 32.

This is consistent with Judge Africk’s decision to adopt an order confirming that “the

[Compliance] Director is now and since the inception of his office has been an officer

or agent of the Court and the functional equivalent of a court-appointed receiver.” See

Jones v. Gusman, No. CV 12-859, Ecf. No. 1203. Based on the foregoing, the Court

concludes that the Compliance Director is entitled to share in the Court’s sovereign

immunity. 4 Accordingly, Plaintiff’s claims against the Compliance Directors in their

official capacity must be dismissed for lack of subject matter jurisdiction. See Ecker

v. United States, 358 F. App’x 551, 552–53 (5th Cir. 2009) (sovereign immunity

deprives the Court of subject matter jurisdiction).


      III.     Whether Plaintiff Has Failed to State a Claim for Relief Against
               Sheriff Gusman under § 1983

           Sheriff Gusman raises three arguments in support of his motion to dismiss the

claims against him pursuant to Rule 12(b)(6). (Rec. Doc. 38-1 at 2). First, Sheriff

Gusman argues that Plaintiff had no constitutionally protected property interest in

his job because he was an at-will employee and the Stipulated Order did not vest

Plaintiff with a constitutionally protected property interest in his employment. (Rec.

Doc. 38-1 at 3, 4). 5 In the alternative, Sheriff Gusman contends that if this Court


4
    Plaintiff makes no argument that there has been a clear and unequivocal waiver of sovereign immunity.
5
    Sheriff Gusman’s motion mirrors the arguments asserted by the Compliance Directors in their motion to dismiss.

                                                          11
finds that Plaintiff had a constitutionally protected property interest in his

employment with the Orleans Parish Sheriff’s Office, this Court should nevertheless

dismiss Plaintiff’s claims against Sheriff Gusman because he is entitled to qualified

immunity. (Rec. Doc. 38-1 at 9). Sheriff Gusman argues that even if Plaintiff could

successfully argue that he violated Plaintiff’s constitutional rights, Plaintiff would

still have to show that his right was “clearly established” to avoid Sheriff Gusman’s

qualified immunity. (Rec. Doc. 38-1 at 10). Given that Plaintiff cannot show that such

a property interest, if it even exists, is “clearly established,” Sheriff Gusman argues

that the claims against him must be dismissed on the basis of qualified immunity.

(Rec. Doc. 38-1 at 10, 11).

      Plaintiff argues in opposition that Sheriff Gusman is not entitled to quasi-

judicial immunity or qualified immunity because Plaintiff’s claims against him are

really asserted against the political subdivision of Sheriff Gusman’s office, and

binding precedent instructs that “a defendant sued in his official governmental

capacity has no absolute or qualified immunity defense.” (Rec. Doc. 41 at 11-12). In

reply, Sheriff Gusman re-urges his argument that Plaintiff has failed to state a claim

because the Stipulated Order did not vest Plaintiff with a constitutionally protected

property interest in his continued employment.

      At the outset, the Court rejects Sheriff Gusman’s argument that he is entitled

to qualified immunity with respect to Plaintiff’s § 1983 claim, which is asserted

against Sheriff Gusman in his official capacity. The Fifth Circuit has made clear that

“the personal defense of qualified immunity does not apply to official-capacity claims.”



                                          12
Stallworth v. Slaughter, 436 Fed. Appx. 337, 340 (5th Cir. 2011). Thus, Sheriff

Gusman is entitled to dismissal of the § 1983 claim against him only if Plaintiff had

no constitutionally protected property interest in his continued employment with the

Orleans Parish Sheriff’s Office.

      To state a claim under § 1983, plaintiffs must allege two elements: “first, that

they were deprived of a right or interest secured by the Constitution and laws of the

United States, and second, that the deprivation occurred under color of state law.”

Doe v. Rains Cnty. Indep. Sch. Dist., 66 F.3d 1402, 1406 (5th Cir. 1995). “In order for

a person to have a property interest within the ambit of the Fourteenth Amendment,

he ‘must have more than an abstract need or desire for it. He must have more than a

unilateral expectation of it. He must, instead, have a legitimate claim of entitlement

to it.’” Blackburn v. City of Marshall, 42 F.3d 925, 936 (5th Cir. 1995) (quoting Bd. of

Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972)). In general, a state

employee who can be fired only for misconduct or just cause has a property interest

in his continued employment and must be afforded due process prior to termination.

Givs v. City of Eunice, 512 F. Supp. 2d 522, 545 (W.D. La. 2007), aff’d, 268 F. App’x

305 (5th Cir. 2008). However, an employee who is terminable at will generally has no

constitutionally-protected property interest. See Muncy v. City of Dallas, 335 F.3d

394, 398–99 (5th Cir. 2003).

      In Louisiana, employment is deemed at-will unless it is for a definite term.

Meredith v. LA. Fed. Of Teachers, 209 F.3d 398, 403 (5th Cir. 2000). “Under

Louisiana’s employment at-will doctrine, both employers and employees are free to



                                          13
end the employment relationship at any time, and for any reason, without liability,

provided that the termination violates no statutory or constitutional provision.” See

La. Civ. Code art. 2747; Johnson v. Delchamps, Inc., 897 F.2d 808, 810 (5th Cir. 1990).

Louisiana law recognizes a presumption that employment is “at will” unless there is

a specific statutory requirement or the relationship has been altered by express

contract limiting the conditions of an employee’s termination. See La. Civ.Code art.

2747; Jackson v. E. Baton Rouge Parish Indigent Defender’s Bd., 353 So.2d 344, 345

(La.App. 1 Cir. 1977).

      Whether Plaintiff has stated a claim for deprivation of his property without

due process of law “depends on [him] having had a property right in continued

employment.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538, 105 S.Ct.

1487, 84 L.Ed.2d 494 (1985) (footnote and citations omitted). “[A] state or local

government requirement of good or just cause for termination precludes arbitrary

termination and therefore creates a property right in continued employment free

from arbitrary termination.” Evans v. City of Dallas, 861 F.2d 846, 848 (5th Cir.1988)

(footnote and citations omitted) (emphasis in original). A property interest is derived

from an independent source such as a contract, state law, or “through the existence

of rules and understandings, promulgated and fostered by state officials, that may

justify [a plaintiff’s] legitimate claim of entitlement to continued employment absent

sufficient cause.” Evans v. City of Dallas, 861 F.2d 846, 848 (5th Cir. 1988). For this

reason, a property interest “cannot be defined by the procedures provided for its

deprivation.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985).



                                          14
      The Fifth Circuit recently affirmed a district court’s ruling that Texas

Government Code Section 614.023 did not vest the plaintiff police officer with a

constitutionally protected property interest in his continued employment. See Stem

v. Gomez, 813 F.3d 205, 213 (5th Cir. 2016). The statute at issue provided that where

a police officer who is covered by the statute has a complaint filed against him:


      (a) A copy of a signed complaint … shall be given to the officer … within
          a reasonable time after the complaint is filed.
      (b) Disciplinary action may not be taken against the officer … unless a
          copy of the signed complaint is given to the officer …
      (c) … [T]he officer … may not be indefinitely suspended or terminated
          from employment based on the subject matter of the complaint
          unless:
             (1) the complaint is investigated; and
             (2) there is evidence to prove the allegation of misconduct.

Tex. Gov’t Code Ann. § 614.023. The plaintiff argued that he was deprived of due

process under the Fourteenth Amendment when he was terminated without notice

or a hearing after the mayor recommended plaintiff’s discharge following the shooting

death of a city resident. Stem, 813 F.3d at 208. Specifically, the plaintiff alleged that

the statute created a “for-cause threshold for dismissal of an officer protected by the

statute whenever either a citizen complaint or a criticism from inside city government

‘may lead to disciplinary action.’” Id. at 211. In holding that the statute did not vest

the plaintiff with a constitutionally protected property interest in his continued

employment, the Fifth Circuit emphasized that “Section 614.023 certainly does not

explicitly provide that an officer facing a complaint can only be terminated for cause.”

Id. at 212. “Before a property interest would exist, Section 614.023 would have to

constrain the city in a meaningful way from discharging a protected employee. There

                                           15
is no property right if rules only provide considerations for the exercise of discretion.”

Id. (emphasis added). The Fifth Circuit concluded that the statute did not

meaningfully limit the city’s discretion because (1) the statute’s protections apply

only when the disciplinary action is based on the subject of a complaint, 6 (2)

legislative drafters left the sufficiency of evidence to the discretion of state and local

departments, and (3) the pre-termination procedure outlined in the statute did not

alter an employee’s status as an at-will employee. Id. at 213. A city’s “‘merely

conditioning an employee’s removal on compliance with certain specified procedures’

does not necessarily mean that an employee has a substantive property right in

continued employment.” Id. (citing Irby v. Sullivan, 737 F.2d 1418, 1422 n. 4 (5th Cir.

1984) (quoting Bishop v. Wood, 426 U.S. 341, 345, 96 S.Ct. 2074, 48 L.Ed.2d 684

(1976)).

         In Evans v. City of Dallas, the Fifth Circuit also held that the plaintiff had no

constitutionally protected property interest in his continued employment. 861 F.2d

846 (5th Cir. 1988). The city’s personnel rules provided that, in the context of

discharging a probationary employee like the plaintiff, “valid reasons must exist for

such discharge or reduction, and the employee must be advised of these reasons.” Id.

at 848. Rejecting the plaintiff’s argument that the “valid reasons” language was

“reflective of a contract mandating that he not be terminated except for just cause,”

the Fifth Circuit held that “the requirement of valid reasons merely establishes a

procedure through which termination must be accomplished.” Id. at 849.


6
  “One implication is that in all other situations, an officer may be discharged for a good reason, a bad reason, or no
reason without the process provided.” Id.

                                                          16
      Here, Plaintiff alleges that he became vested with a property interest in his job

when Sheriff Gusman agreed to the Stipulated Order. Specifically, he argues that

because the Stipulated Order granted the Compliance Director final authority to

terminate employees who have attained the rank of Captain or higher for misconduct,

failing to satisfy job expectations, financial prudence, operational efficiency, or

inhibiting progress toward Consent Judgment compliance, Plaintiff was vested with

a constitutional property interest in his job as captain. Plaintiff alleges that he was

unlawfully denied due process when he was terminated without notice or a hearing.

      The Stipulated Order provides, in pertinent part:

      15. The Compliance Director will have final authority to create, modify,
      abolish or transfer employee and contractor positions; to recruit, hire,
      discipline, terminate, promote, demote, transfer, and evaluate
      employees and contractors ….

      16. Notwithstanding the authority described in Paragraph D.15 above,
      with regard to (1) individual employees who have attained the rank of
      Captain or higher, and (2) contractors, termination of employment will
      be for misconduct, failing to satisfy job expectations, financial prudence,
      operational efficiency, or inhibiting progress toward Consent Judgment
      compliance.

      19. The Compliance Director shall have the final authority to direct
      specific actions to attain or improve compliance levels, or remedy
      compliance errors, regarding all portions of the Consent Judgment,
      including but not limited to: (a) changes to Jail policies or standard
      operating procedures or practices; (b) personnel decisions ....

Jones, Ecf. No. 1082 at 12, 13.

      Under the Fifth Circuit’s reasoning in Stem, this Court concludes that the

abovementioned provisions of the Stipulated Order do not vest Plaintiff with a

constitutionally   protected   property   interest   because   they   merely   provide



                                          17
considerations for the Compliance Director’s exercise of discretion and do not

constrain the Compliance Director in any meaningful way from discharging

employees like Plaintiff. While the protections referenced in Paragraph D.16 of the

Stipulated Order apply to all employees who have attained the rank of Captain or

higher, what constitutes “misconduct, failing to satisfy job expectations, financial

prudence, operational efficiency, or inhibiting progress toward Consent Judgment

compliance” is left entirely to the discretion of the Compliance Director. Paragraph

D.19 explicitly grants the Compliance Director “final authority” with respect to

personnel decisions. Additionally, the Stipulated Order does not mandate that the

Compliance Director state the reason for termination in writing, adopt or create any

due process procedures, limit his discretion to define an offense for which termination

is appropriate, or adopt drug testing guidelines. Similar to the “valid reasons”

language at issue in Evans, the reasons for termination outlined in Paragraph D.16

of the Stipulated Order merely establish a procedure for the accomplishment of

termination. Based on the foregoing, Plaintiff’s § 1983 claim against Sheriff Gusman

must be dismissed.


   IV.      Whether Plaintiff Has Failed to State a Claim for Relief Under the
            LEDTL

         Sheriff Gusman argues that Plaintiff cannot state a claim for relief under

Louisiana Revised Statute § 49:1001 et seq. because “it is well-settled that the statute

is not a vehicle for a wrongful termination claim, even if the employer failed to comply

with the statute’s requirements. (Rec. Doc. 38-1 at 11). Plaintiff contends that the



                                          18
Louisiana First Circuit Court of Appeal has held that the Louisiana Employee Drug

Testing Law (“LEDTL”) provides a cause of action for damages. (Rec. Doc. 41 at 23).

      Louisiana’s drug-testing statutes (“LEDTL”) do not “state that an employer’s

failure to follow the statutory requirements set forth therein will subject it to liability

for wrongful termination, nor do they prohibit the employer from terminating an at-

will employee under these circumstances.” Sanchez v. Ga. Gulf Corp., 2002-0904 (La.

App. 1 Cir. 11/12/03), 860 So. 2d 277, 283, writ denied, 2004-0185 (La. 4/2/04), 869 So.

2d 877. Notably, no court has found a cause of action for wrongful termination of any

type of employee based on a violation of the LEDTL since it was passed in 1990. Thus,

this Court concludes that Plaintiff’s claim under the LEDTL must be dismissed.


                                    CONCLUSION

Accordingly,

      IT IS ORDERED that Maynard and Hodge’s Motion to Dismiss (Rec. Doc.

37) is GRANTED. Plaintiff’s claims against Maynard and Hodge in the above-

captioned matter are hereby DISMISSED with prejudice.

      IT IS FURTHER ORDERED that Sheriff Gusman’s Motion to Dismiss (Rec.

Doc. 38) is GRANTED. Plaintiff’s claims against Sheriff Gusman in the above-

captioned matter are hereby DISMISSED with prejudice.

      New Orleans, Louisiana, this 25th day of March, 2019.



                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE



                                            19
